—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated April 30, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff commenced this action to recover damages for personal injuries after she allegedly slipped and fell on a wet spot on the floor of the defendant’s supermarket. However, in opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that the defendant either created the alleged dangerous condition or had actual or constructive notice thereof and a reasonable time to remedy it (see Negri v Stop & Shop, 65 NY2d 625; Schneider v Melmarkets Inc., 289 AD2d 470). Thus, the Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.